Citation Nr: 1426079	
Decision Date: 06/09/14    Archive Date: 06/16/14

DOCKET NO.  08-15 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee



THE ISSUE

Entitlement to a rating in excess of 10 percent since May 2, 2007 for left knee medial meniscus tear.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1993 to August 1998.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision by the Nashville, Tennessee Department of Veterans Affairs (VA) Regional Office (RO) that denied the Veteran's claim for a compensable rating for her service-connected left knee disability.  In an April 2008 rating decision, the RO granted an increased 10 percent rating for the left knee disability, effective May 2, 2007.  

In December 2011, the Board denied the Veteran's claim for a compensable rating prior to May 2, 2007, and a rating in excess of 10 percent since May 2, 2007, for her left knee disability.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a June 2013 Memorandum Decision, the Court vacated the Board's December 2011 decision to the extent it denied a rating in excess of 10 percent since May 2, 2007, and remanded the case for compliance with the terms of the Memorandum Decision.  The Memorandum Decision affirmed the Board's December 2011 decision to the extent it denied entitlement to a compensable rating prior to May 2, 2007 for her left knee disability.  Accordingly, that period is no longer before the Board, and the claim has been characterized accordingly.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

After careful review of the record, the Board finds that the Veteran's claim for a rating in excess of 10 percent since May 2, 2007 for her left knee disability must be remanded for further development.  

The Board notes that the most recent VA examination was conducted in April 2009.  Under the circumstances, the Board finds that VA is required to afford her a contemporaneous VA examination to assess the current nature, extent, and severity of her left knee disability.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  In this regard, the Board notes that a March 1, 2010 VA physical therapy report found the Veteran had "severe lateral tilt to patellae, mild lateral tracking."  It is unclear if such findings are indicative of subluxation or lateral instability, and this should be clarified on examination.  

Finally, any additional, pertinent VA treatment records should either be made accessible in an electronic file or be printed and added to the file.  See 38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992); see also Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).  

Accordingly, the case is REMANDED for the following action:

1. The RO should physically or electronically associate with the claims file updated VA treatment records since April 2010 pertaining to the Veteran's left knee disability.  Any additional pertinent records identified during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the Veteran.  

2. After associating all outstanding records with the claims folder, afford the Veteran an appropriate VA examination to ascertain the current severity of her left knee disability.  The Veteran's claims file must be reviewed by the examiner in conjunction with the examination.  All indicated studies, specifically including ranges of motion and tests for instability, should be completed.  The examiner should determine whether there is additional loss of function due to pain, on use, or during flare-ups (if any), and, if feasible, express the additional impairment of function in terms of additional degree of limitation of motion.  If this is not possible, the examiner should state so.  The examiner should also specifically note whether there is instability or subluxation, and the degree of any such found.  

The examiner is asked to specifically address the March 2010 VA physical therapy report that found "severe lateral tilt to patellae, mild lateral tracking," and opine whether such is indicative of subluxation or lateral instability.  

To the extent possible, the examiner should provide an opinion concerning the impact of the service-connected left knee disability on the Veteran's ability to work and her activities of daily living.  

The rationale for all opinions expressed should be provided.  
 
3. Then readjudicate the Veteran's claim.  If the benefits sought on appeal remain denied, the Veteran and her representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



